DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 4/7/2022 and 3/3/2022. Claims 1-2, 4-13, and 15-25 has been examined and are pending.


Response to Amendment
The amendment filed on 4/7/2022 cancelled claim 3, 14.  No new claims are added. Claim 1, 5, 7, 12, 14, 16, 18, 21 has been amended.  Therefore, claims 1-2, 4-13, and 15-25 are pending and addressed below.                

Applicant’s amendments made to claim 4, 23, filed on 4/7/2022 are sufficient to remove claim objection, set forth in the previous office action.  

Applicant’s amendments and arguments filed on 4/7/2022 are sufficient to overcome the 112 rejections, set forth in the previous office action.  Therefore, Examiner withdraws 112 rejections on claims 5-6, 8-9, 16.  



Applicant’s amendments and arguments filed on 4/7/2022 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws Alice 101 rejections on claims 1-2, 4-13, and 15-25 under 35U.S.C.101.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Arguments
Arguments directed to the amendments to the claims have been considered and addressed as necessitated by amendments in the rejections below.  It is note that                           Cox reference is now introduced and cited to help clarify and support the examiner’s rejection. The fact that Examiner now points to Cox’s disclosure and to support the rejection moots Applicant's argument with respect to the claims.

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims, Applicant argues that claim 2, 4--11, 11, 13, 15-20, and 22-25 dependent from independent claim 1, 12, and 21 respectively and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-2, 4-13, and 15-25 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-8, 10-13, 15, 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (hereinafter Roberts, US 2013/0282458), in view of Wenger et al. (hereinafter, Wenger, US 2014/0297380), further in view of Baum (US 2013/0132220), and further in view of Cox (Us 2009/0104888).

As per claim 1, 12, 21, Roberts discloses a system, a method, and a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method comprising:
one or more hardware processors ([0034]) configured by machine-readable instructions to: 
select a consumer to provide feedback related to one or more transactions associated with the consumer and a merchant (Fig. 1, item 102, 104, [ 0033,survey" should be construed to include an electronic system and method used by a vendor to propose questions and receive answers from a customer regarding one or more aspects of a particular transaction, claim 4, customer survey containing questions relating to a specific transaction, 0037, 0039, 00510037, 0039, 0042, 0051]); 
transmit an incentive offer to one or more computing devices associated with the consumer (Fig. 1, item 106, 112, [0038, 0041, 0048]); 
receive real-time survey feedback data from the one or more computing devices associated with the consumers (Fig. 1, item 110, [0040, 0052]); and 
transmit a gift incentive offer to one or more computing devices associated with the consumer (Fig. 1, item 126, 128, [0042, 0048, 0049]), 


However, Roberts does not explicitly disclose, 
the transmission causing the gift incentive offer to be automatically deposited in a digital wallet associated with the consumer; 
Wenger teaches (Fig. 3C)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Roberts’s increasing consumer participation system and method by including sending incentive to the digital wallet, as taught by Wenger in the process of improving consumers affinity.  The rationale for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on targeting offer constraints or other market forces if the variations are predictable to one of ordinary skill in the art.

However, Roberts and Wenger do not explicitly disclose, 
identify a gift incentive offer associated with a product or service provided by the merchant, the gift incentive offer comprising properties that control whether a receiving consumer is able to send the gift incentive offer to another user, the properties indicating an acceptable type of user the receiving consumer can send the gift incentive offer to and a timing upon which such sending is acceptable; 

based on the type and timing properties of the gift incentive offer and the received information from the consumer, cause transmission of the gift incentive offer deposited in the digital wallet of the consumer to the one or more contacts on the third-party social media platform.

While Wenger teaches depositing the incentive offer in a digital wallet, Baum teaches ([0017, Accordingly, the first-level recipient is incentivized to provide the offer to the subset 11, 0020, The social group buying server 302 provides the offer to the first-level recipient 106. The first-level recipient 106 then provides the offer to the second-level recipient 306. The social group buying server 302 may store the unique e-mail and offer code in a database 304, 0020, In one embodiment, the Social group buying system 300 has a social group buying server 302 that has a processor, which generates a unique communication e-mail and offer for each new second-level recipient 306 that receives the offer from the first-level recipient. An example of the unique communication is a unique e-mail. However, unique communication can be any format based upon a systems capabilities and/or a second-level recipient’s preferences. Other examples include a text message, web site inter action, a telephone call, a letter, etc. Accordingly, the processor tracks how many second-level recipients the first level recipient shares the offer with, 0018, At a process block 202, the process 200 provides a group offer to a first-level recipient that meets a set of criteria. In one embodiment, the set of criteria is defined by the merchant. Further, at a process block 204, the process 200 activates the group offer upon a consumer participant threshold being met. ….  As an example, a merchant that wants to attract new customers may be willing to provide
a fifty percent discount for the first twelve months of service to new members who enroll in the service through a social group buying tool. The merchant may set a threshold, e.g., ten thousand new members must join the service through the social group buying service for the offer to be activated, ….In another embodiment, the offering merchant
may include a description of the attributes for the type of consumer with whom the offering merchant would like the offer shared, 0019, To incentivize sharing to consumers with this user profile, the merchant may include a description of the type of consumers who the merchant hopes to attract with this offer]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Roberts’s and Wenger’s increasing consumer participation system and method by including sharing incentive/offer in social network, as taught by Baum, in the process of improving consumers affinity.  The rationale for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on targeting offer constraints or other market forces if the variations are predictable to one of ordinary skill in the art.


However, Roberts and Wenger and Baum do not explicitly disclose, 
receive, after the automatic deposit of the gift incentive offer into the digital wallet, information related to a choice of the consumer to send the gift incentive offer to one or more contacts of the consumer on a third-party social media platform, the received information comprising a digital wallet identifier (ID) for each of the one or more contacts; and 
Cox teaches ([0058, The mobile wallet server 210 may communicate onetime passwords to the mobile device 124. In other words, functions that can be performed by the mobile wallet server 210 through the service provider system 130, for example over the cellular or other network, can include but are not limited to downloading and installing the mobile wallet application, updating balance information for the accounts stored therein, performing various transfers between those accounts, viewing transaction histories for the accounts, providing marketing messages, e.g., coupons and
advertisements, transmitting onetime passwords, redeeming coupons, 0059, For example, an account number may be associated with a onetime password and a mobile wallet identifier or a mobile device identifier, such as, for example, a mobile device telephone number and/or a mobile device identifier. The mobile wallet server 210 may update the onetime password associated with an account as the onetime password changes over time. Moreover, a mobile wallet may comprise more than one accounts. Accordingly, each account may be associated with a unique password or each mobile device may use the same onetime password for each of the various accounts within the mobile wallet. In some embodiments, for example, the mobile wallet server 210 may associate a onetime password with a plurality of financial accounts held within a single mobile wallet]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Roberts’s and Wenger and Baum’s increasing consumer participation and sharing incentive/offer in social network system and method by including digital/mobile wallet identifier, as taught by Cox, in the process of improving consumers affinity.  The rationale for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on targeting offer constraints or other market forces if the variations are predictable to one of ordinary skill in the art.


As per claim 2, 13, 22, Roberts further discloses, however, Roberts does not explicitly disclose, wherein the one or more hardware processors are further configured by machine-readable instructions to transmit the gift incentive offer to one or more digital wallets associated with one or more prospective consumers.
Wenger teaches (Fig. 3C)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Roberts’s increasing consumer participation system and method by including sending incentive to the digital wallet, as taught by Wenger in the process of improving consumers affinity.  The rationale for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on targeting offer constraints or other market forces if the variations are predictable to one of ordinary skill in the art.

As per claim 4, 15, 23, Roberts further discloses, however, Roberts does not explicitly disclose, wherein the information related to the consumer's choice to send the gift incentive to one or more social media contacts of the consumer includes format least one of: 
the identities of the social media contacts; 
a number of copies of the gift incentive sent; 
a monetary value of the number of copies of the gift incentive sent; 
information related to acceptance of the gift incentive by the one or more social media contacts; and 
information characterizing the gift incentive.

Baum teaches ([0018, The consumer participant threshold being a number of consumers who need to participate for the offer to be activated. As an example, a merchant that wants to attract new customers may be willing to provide a fifty percent discount for the first twelve months of service to new members who enroll in the service through a social group buying tool. The merchant may set a threshold, e.g., ten thousand new members must join the service through the social group buying service for the offer to be activated…..The Social incentive structure may be established before providing the group offer, at the time of providing the group offer, after providing the group offer but before activating the group offer, or after activating the group offer. As an example, a merchant may want as wide adoption as possible and may set up the Social incentive structure at the time that the offer is provided to simulate viral sharing as part of the offer. As another example, a merchant may send out the offer to first-level recipients only and then utilize the social incentive structure to stimulate additional growth if the merchant's goals were not met in the first wave of the offer campaign. The Social incentive structure encourages offer recipients to share the offer with people in their social circle who meet specific qualifications as defined by the offer-creating merchant….In another embodiment, the Social incentive structure may be established to penalize spamming or ineffective sharing. In yet another embodiment, the incentive structure may be established to reward effective and high-quality offer sharing, but penalize spamming or ineffective sharing. In another embodiment, the offering merchant
may include a description of the attributes for the type of consumer with whom the offering merchant would like the offer shared. In addition, the offering merchant can outline the incentives that a first-level recipient will receive for successfully sharing the offer with consumers who meet their qualifications, 0020, In one embodiment, the Social group buying system 300 has a social group buying server 302 that has a processor, which generates a unique communication e-mail and offer for each new second-level recipient 306 that receives the offer from the first-level recipient. An example of
the unique communication is a unique e-mail. However, unique communication can be any format based upon a systems capabilities and/or a second-level recipient’s preferences. Other examples include a text message, web site interaction, a telephone call, a letter, etc. Accordingly, the processor tracks how many second-level recipients the first-level recipient shares the offer with. The social group buying server 302 provides the offer to the first-level recipient 106. The first-level recipient 106 then provides the offer to the second-level recipient 306. The social group buying server
302 may store the unique e-mail and offer code in a database 304]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Roberts’s increasing consumer participation system and method by including sharing incentive/offer in social network, as taught by Baum, in the process of improving consumers affinity.  The rationale for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on targeting offer constraints or other market forces if the variations are predictable to one of ordinary skill in the art.


As per claim 6, 17, 24, Roberts further discloses, however, Roberts does not explicitly disclose, wherein the gift incentive offer may be gifted by the consumer to one or more authorized cohorts of prospective consumers.
Baum teaches ([0018, The consumer participant threshold being a number of consumers who need to participate for the offer to be activated. As an example, a merchant that wants to attract new customers may be willing to provide a fifty percent discount for the first twelve months of service to new members who enroll in the service through a social group buying tool. The merchant may set a threshold, e.g., ten thousand new members must join the service through the social group buying service for the offer to be activated…..The Social incentive structure may be established before providing the group offer, at the time of providing the group offer, after providing the group offer but before activating the group offer, or after activating the group offer. As an example, a merchant may want as wide adoption as possible and may set up the Social incentive structure at the time that the offer is provided to simulate viral sharing as part of the offer. As another example, a merchant may send out the offer to first-level recipients only and then utilize the social incentive structure to stimulate additional growth if the merchant's goals were not met in the first wave of the offer campaign. The Social incentive structure encourages offer recipients to share the offer with people in their social circle who meet specific qualifications as defined by the offer-creating merchant…, 0019, As an example, the components may include an acceptance ratio, a quality ratio, and an invite quantity. The acceptance ratio may equal the accepted offers to the number of invites. Further, the quality ratio may equal the new customers, who were invited by an initial offer recipient, that match the merchants customer attributes to the total number of new customers invited by the initial offer recipient. Depending on which of the components are of the highest value to the merchant’s business, the merchant can define an incentive formula Such that the various components are appropriately rewarded…, 0019, As a result, the merchant may want to encourage
initial offer recipients to share the merchant’s group offer with members of the social circle of the initial offer recipient who have a particular user profile. For instance, the user profile may be that the consumer in the social circle has never been a member of the service provided by the merchant and owns the first product. To incentivize sharing to consumers with this user profile, the merchant may include a description of the type of consumers who the merchant hopes to attract with this offer. In addition, the merchant may outline the incentive rewards in the offer so that first-level recipients, i.e.,
initial offer recipients who attract additional subscribers to the group buying program understand that they will be able to earn a sliding scale discount that increases based on the Social incentive formula defined by the merchant]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Roberts’s increasing consumer participation system and method by including sharing incentive/offer in social network, as taught by Baum, in the process of improving consumers affinity.  The rationale for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on targeting offer constraints or other market forces if the variations are predictable to one of ordinary skill in the art.


As per claim 7, 18, Roberts further discloses, wherein the one or more authorized cohorts of prospective consumers are defined by the properties set by the merchant.
Baum teaches ([0019, As an example, the merchant may have determined through market research that owners of a first product are high-value customers for the
merchant’s business in contrast with owners of a second product. As a result, the merchant may want to encourage initial offer recipients to share the merchant’s group offer with members of the social circle of the initial offer recipient who have a particular user profile. For instance, the user profile may be that the consumer in the social circle has never been a member of the service provided by the merchant and owns the first product. To incentivize sharing to consumers with this user profile, the merchant may include a description of the type of consumers who the merchant hopes to attract with this offer. In addition, the merchant may outline the incentive rewards in the offer so that first-level recipients, i.e., initial offer recipients who attract additional subscribers to the group buying program understand that they will be able to earn a sliding scale discount that increases based on the Social incentive formula defined by the merchant]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Roberts’s increasing consumer participation system and method by including sharing incentive/offer in social network, as taught by Baum, in the process of improving consumers affinity.  The rationale for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on targeting offer constraints or other market forces if the variations are predictable to one of ordinary skill in the art.

As per claim 8, Roberts further discloses, however, Roberts does not explicitly disclose, 
wherein the gift incentive offer may be gifted by the consumer to an authorized subset of social media connections associated with the consumer.
Baum teaches ([0006, Further, the process provides, with the processor, the group
offer upon a consumer participant threshold being met, the consumer participant threshold equaling a number of consumers. In addition, the process establishes, with the processor, a social incentive structure that provides a reward to the first-level recipient if the first-level recipient shares the group offer with a second-level recipient that (i) is in a social circle associated with the first-level recipient…, 0019, The components of the social incentive structure may be defined in a variety of ways. As an example, the components may include an acceptance ratio, a quality ratio, and an invite quantity. The acceptance ratio may equal the accepted offers to the number of invites. Further, the quality ratio may equal the new customers, who were invited by an initial offer recipient, that match the merchants customer attributes to the total number of new customers invited by the initial offer recipient.
0019, As a result, the merchant may want to encourage initial offer recipients to share the merchant’s group offer with members of the social circle of the initial offer recipient who have a particular user profile. For instance, the user profile may be that the consumer in the social circle has never been a member of the service provided by the merchant and owns the first product. To incentivize sharing to consumers with this user profile, the merchant may include a description of the type of consumers who the merchant hopes to attract with this offer. In addition, the merchant may outline the incentive rewards in the offer so that first-level recipients, i.e., initial offer recipients who attract additional subscribers to the group buying program understand that they will be able to earn a sliding scale discount that increases based on the Social incentive formula defined by the merchant, 0025, The first-level recipient is a member of an online social network. Further, at a process block 404, the process 400 establishes a
social incentive structure that provides (i) a reward to the first-level recipient if the first-level recipient shares the set of data with a second-level recipient that is in the social network and meets a set of qualifications, 0021, For example, a second-level recipient may be incentivized to share the offer in his or her social circle]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Roberts’s increasing consumer participation system and method by including sharing incentive/offer in social network, as taught by Baum, in the process of improving consumers affinity.  The rationale for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on targeting offer constraints or other market forces if the variations are predictable to one of ordinary skill in the art.

As per claim 10, 19, Roberts further discloses, however, Roberts does not explicitly disclose, wherein the one or more hardware processors are further configured by machine-readable instructions to receive information related to the consumer transmitting the gift incentive offer to one or more prospective consumers.
Baum teaches ([0007, generates a unique e-mail and a unique offer for the second-level recipient. The consumer participant threshold equals a number of consumers. Further, the system includes a database that stores the unique e-mail and the unique offer. 0020, In one embodiment, the Social group buying system 300 has a social group buying server 302 that has a processor, which generates a unique communication e-mail and offer for each new second-level recipient 306 that receives the offer from the first-level recipient. An example of the unique communication is a unique e-mail. However, unique communication can be any format based upon a systems capabilities and/or a second-level recipient’s preferences. Other examples include a text message, web site interaction, a telephone call, a letter, etc. Accordingly, the processor tracks how many second-level recipients the first level recipient shares the offer with. The social group buying server 302 provides the offer to the first-level recipient 106.
The first-level recipient 106 then provides the offer to the second-level recipient 306]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Roberts’s increasing consumer participation system and method by including sharing incentive/offer in social network, as taught by Baum, in the process of improving consumers affinity.  The rationale for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on targeting offer constraints or other market forces if the variations are predictable to one of ordinary skill in the art.


As per claim 11, 20, 25, Roberts further discloses, however, Roberts does not explicitly disclose, wherein the one or more hardware processors are further configured by machine-readable instructions to transmit to the merchant information related to the gift incentive offer being transmitted to the one or more prospective consumers.
Baum teaches ([0020, In one embodiment, the Social group buying system 300 has a social group buying server 302 that has a processor, which generates a unique communication e-mail and offer for each new second-level recipient 306 that receives the offer from the first-level recipient. An example of the unique communication is a unique e-mail. However, unique communication can be any format based upon a systems capabilities and/or a second-level recipient’s preferences. Other examples include a text message, web site interaction, a telephone call, a letter, etc. Accordingly, the processor tracks how many second-level recipients the first level recipient shares the offer with. The social group buying server 302 provides the offer to the first-level recipient 106. The first-level recipient 106 then provides the offer to the second-level recipient 306, 0020, Further, in one embodiment, the social group buying server 302 looks at the second-level recipients attributes. For example, the social group buying server 302 can confirm that the second-level recipient was not previously a member of the service. The social group buying server 302 can also determine if the second-level recipient owns the first product by asking the second-level recipient for confirmation. After the first-level recipient’s social sharing effectiveness
has been calculated by the scoring methodology of the Social group buying system 300, the first-level recipient will receive an adjusted offer]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Roberts’s increasing consumer participation system and method by including sharing incentive/offer in social network, as taught by Baum, in the process of improving consumers affinity.  The rationale for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on targeting offer constraints or other market forces if the variations are predictable to one of ordinary skill in the art.


Claims 5, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (hereinafter Roberts, US 2013/0282458), in view of Wenger et al. (hereinafter, Wenger, US 2014/0297380), further in view of Baum (US 2013/0132220), further in view of Cox (Us 2009/0104888), and further in view of Tennenholtz et al. (hereinafter, Tennenholtz, US 2012/0158477).

As per claim 5, 16, Roberts further discloses, however, Roberts and Wenger and Baum and Cox do not explicitly disclose, wherein a maximum number of gift incentives that may be sent by the consumer is defined at least in part using data received from the merchant.
Tennenholtz teaches ([0015, For example, the system may help create incentives under which a user is incentivized to distribute the recommendation with tracking back to the person who sent it to him, rather than go directly to the marketplace and getting the product while bypassing the distribution path. One Such mechanism is one that takes the entire conversion budget for a specific conversion and distributes it up the distribution path with weights (e.g., 1/2, 1/4, 1/8,1 /16, and so on) where the immediate recommender gets 1/2, the one before him gets 1/4, and so forth]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Roberts’s and Wenger and Baum and Cox increasing consumer participation system and method by including sharing incentive/offer in social network, as taught by Tennenholtz, in the process of improving consumers affinity.  The rationale for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on targeting offer constraints or other market forces if the variations are predictable to one of ordinary skill in the art.

As per claim 9, Roberts further discloses, however, Roberts Wenger and Baum and Cox do not explicitly disclose, 
wherein the gift incentive offer may be gifted by the consumer to one or more authorized social media influencers.
Tennenholtz teaches (Abstract, The system provides incentives and rewards to entities who participate in propagating the information, allowing heavy influencers to gain from their influence while the marketer rewards them, 0011, For example, the system can identify influencers based on their Success in promoting information to their friends, taking into account whether the friends actually take action based on that information. ….For example, a user that for wards content may receive a portion of the credit for any further users to which the recipient forwards the content]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Roberts’s and Wenger and Baum and Cox increasing consumer participation system and method by including sharing incentive/offer in social network, as taught by Tennenholtz, in the process of improving consumers affinity.  The rationale for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on targeting offer constraints or other market forces if the variations are predictable to one of ordinary skill in the art.



The closest prior art: 
Roberts et al. (US 2013/0282458),
Tennenholtz et al. (US 2012/0158477),
Baum (US 2013/0132220),
Kiciman et al. (US 2010/0125490, Social network referral coupon), 
Wenger et al. (US 2014/0297380), 
Sun et al. (US 2014/0164087, Social media influence based rewards),
Atazky et al. (US 2013/0304585, Advertising and Incentives over a social network), 
Clopp (US 2012/0190386), 
Gerace et al. (US 2006/0282328), and
Bui (US 2013/0311279).
are cited or referenced because they are pertinent to applicant's disclosure.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681